Citation Nr: 1745504	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-49 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty for training with the U.S. Army from May 2000 to September 2000, and on active duty from January 2002 to September 2002, and from April 2005 to September 2006.  He had additional periods of inactive service with the U.S. Army Reserve and the Army National Guard of Kentucky.  He served in Afghanistan and was awarded the Bronze Star Medal and Combat Action Badge. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from January and March 2010 decisions of the Louisville, Kentucky, Regional Office (RO).  In April 2014 and October 2016, the Board remanded the matter to the RO for additional action.  As the requested medical opinion and U.S. Army Reserve and the Army National Guard of Kentucky records were obtained, the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not manifested in service; arthritis of the lumbar spine was not manifested in the first post service year; and a lumbar spine disorder is not attributable to service including active duty, ADT, and IDT.  

2.  The Veteran's lumbar spine disorder is not shown to be caused or permanently made worse by any service connected disease or injury.

3.  A chronic cervical spine disorder was not manifested in service; arthritis of the cervical spine was not manifested in the first post service year; and a cervical spine disorder is not attributable to service including active duty, ADT, and IDT.

4.  The Veteran's cervical spine disorder is not shown to be caused or permanently made worse by any service connected disease or injury.


CONCLUSIONS OF LAW

1.  A chronic lumbar spine disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The Veteran's lumbar spine disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).

3.  A chronic cervical spine disorder was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  The Veteran's cervical spine disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  VA's Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

An August 2009 notice letter fully satisfied VA's duty to notify the Veteran.  See 
38 U.S.C.A. § 5103 (a).

The Board also finds that VA's duty to assist has been satisfied.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  As directed in the 2016 remand, the AOJ associated with the file records from the Veteran's reserve service.  The Veteran has not identified any outstanding records for VA to obtain.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159 (c)(4).  In 2014 and again in 2016, the Board remanded these matters because the VA medical opinions then of record did not include consideration of all relevant information.  Examination with opinion was obtained in March 2017.  The Board rejects the representative's August 2017 argument that VA failed its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the Veteran's disability.  The representative did not provide reasons for the challenge and cited herbicide exposure and a disability that are not relevant to the appeal.  The March 2017 examination with opinion was performed by a qualified physician with consideration of the Appellant's lay statements of his history and current symptoms, data and clinical observations, opinions and accurate service dates.  It addressed all of the highly detailed information cited in the 2016 Board remand, and included rationale that cited to the record.  Based on the foregoing, the Board finds the 2017 VA medical opinion to be a thorough, complete, and sufficient basis upon which to reach a decision on the Veteran's service connection claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

      II.  Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 
38 C.F.R. § 3.303 (a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including arthritis) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has combat service, and he alleges that the lumbar disability was incurred in a combat situation, 38 U.S.C.A. § 1154 (b) is for consideration.

      III.  Service Connection - Analysis

The Veteran avers that his current lumbar and cervical disabilities are related to service.  The Veteran theorizes that he injured is back in combat related activities while deployed to Afghanistan in 2005 or 2006.  As to his neck, he reports that this was injured in July 2001 when he hit his right shoulder on a tank hatch lid at Fort Stewart.  He also asserts, generally, that current lumbar and cervical spine disorders are secondary to service-connected anxiety disorder; right and left knee chondromalacia; tinnitus; or accessory navicular pain, right ankle/foot.  The Board has considered each applicable theory of service connection as set forth in the analysis below.

	
A.  Lumbar

As noted by the Board in the two prior decisions, the Veteran has current lumbar disability of small posterior central disc extrusion at L5-S1 causing minimal neural foraminal narrowing and radicular pain of the left posterior hip.  

The reports of the occurrence of in-service trauma or strain to his back while in combat in Afghanistan are presumed credible and accepted based on the Veteran's combat service.  Service treatment records show no low back treatment on active duty.  In his April 2005 pre-deployment medical screening, he reported that he had no current medical problems and no problems since his last physical or annual screening.  The Veteran noted on his post deployment health assessment in July 2006, that he was seen 5 times in medical while in Afghanistan.  He was seen in October 2005 for a cold, November 2005 for a viral syndrome, February 2006 for an acute URI, and in July 2006 for a right ankle sprain.  There is not one visit for low back pain.  

Post-active duty service treatment records include a November 2007 internal medial review/annual medical certificate.  The Veteran reported that his medical problems included, "My foot injured overseas hurts and is difficult to walk on.  My back is sore and hurts if I twist wrong way and my knee hurts and pops when bent."  The physician's review note as to the back noted "No findings." 

The Veteran presented to the ER in August 2006 "to get checked out before he gets off active duty".  His only complaint was right ankle pain.  The ER physician documented the Veteran stated that he rolled his right ankle in July (2006) and was diagnosed with a sprain.  The physician also documented that the Veteran denied having a back injury or chronic low back pain.

Post service, the Veteran presented for his initial comprehensive VA medical visit in November 2006 and had no low back complaints but did list multiple other complaints.  A comprehensive examination did not note any abnormalities of the back or neck.  The first mention of low back pain in VA treatment records was shown in August 2008.  He reported a history of back pain and awoke with worse pain radiating down his left leg.  The diagnosis was sciatica.  There is treatment for low back pain more or less from that point on.  He reported working with chain saw in 2009 when he complained of low back pain.  Several medical notes in 2009 note that the Veteran stated his low back hurt when getting in/out of his state trooper vehicle.  A pain clime note of November 2009 shows reported low back pain present all the time to some degree and runs across lower back and occasionally into the right hip.  

A July 2010 buddy statement from G.P.G. reflects that the Veteran suffered a back injury while in Afghanistan in 2006 and was unable to conduct operations for a week.  

The Veteran reported at May 2014 VA examination that he is a state trooper, owns a 300 acre farm and does construction work. In previous remands, the Board found that the examiner did not adequately address the Veteran's reports of injuries in combat and relied exclusively on the lack of in-service treatment records and documentation of the incidences in opining that it was less likely than not that the Veteran's lumbar spine disorder occurred in service. 

A Medical Opinion Disability Benefits Questionnaire (DBQ) dated in March 2017 reflects the examining physician's opinion, following a review of the entire record, that the current lumbar spine disability is not related to service or service-connected disability.  The record reflects that the examiner was advised that the Veteran's account of occurrences during his combat service is presumed credible, notwithstanding the lack of any service treatment records.  

Multiple opinions were rendered by the examiner as was required by the detailed 2016 remand.  They include the following:

Review of all the available medical evidence shows that the veteran's current lumbar condition was NOT caused by the July 2001 incident at Fort Stewart. The veteran himself stated to this examiner that his neck & shoulder condition began there, not his back. Furthermore, according to his DD214s, he was NOT on active duty in 2001.

All Fort Stewart medical notes were reviewed. There are no records documenting an incident at Fort Stewart involving his back.

During his last 2 active duty stints after the Fort Stewart episode, in 2002 & 2006, he was seen for various conditions such as a dislocated finger, an ankle sprain, shoulder pain, cough, fx foot. He had plenty of opportunities to discuss any back pain but nothing was found in these records pertaining to back issues. Two months before his release from active duty, at TMC Fort Stewart the notes says vet states "I'm not in pain"..."Plan: can REFRAD." Also, during his 6/14/2005 Pre-deployment health assessment, the vet says his "health is excellent", no medical problems, no orthopedic problems. The veteran was able to finish his last 2 active duty periods without any mention of any back problems.

The examiner also found that the lumbar spine disorder was not caused by any of the reported combat incidences while stationed in Southwest Asia, including: experiencing explosions/blasts, falling on the ice and snow a few times and landing on his back and hip, landing on his back and hip and then being thrown to the floor of a Humvee during a mortar attack, and conducting operations in adverse terrain while wearing full body armor.  The examiner provided the following rationale:  

Review of the veteran's STRs show no documentation that he ever had any back problems while in service.

The veteran's current condition documented per MRI as a small L5-S1 disc extrusion did NOT begin in service. Considering the fact that he was engaged in active combat & exposed to adverse conditions, blasts, explosions & such, the veteran certainly may have incurred acute & transitory soft tissue lumbar strains which resolved, since he was able to carry on in various missions throughout his time on active duty. It is surprising that there is NO documentation that he EVER complained to the appropriate personnel over his periods of active duty of ANY back pain. NO workup, investigation, xrays or treatment for back conditions were ever done for a back condition, despite being seen at Fort Stewart after the 2001 episode for other medical problems. Four medical notes were found in 2006 & 2007, all silent for any back condition.

Furthermore, there is no continuity of care for back problems after active duty.  The first mention of back pain after service is the 8/17/2008 VA ER visit, 2 years after active duty release, when the veteran himself stated that was the initial episode of back pain involving his legs, which correlates with a possible herniated disc.  

Of note, after active duty release the veteran returned to his full time occupation as a State Trooper, along with working "7 hours per day on his and/or his parents' farm...(per 1/27/2014 C&P exam note), building a roof...constructing a pole barn (10/2/2006 VA ER note), & "...farm/construction work (11/14/2006 note), "...using a chain saw..."(1/16/2009 note).

Next, the examiner found that there was no medical or physiologic relationship between lumbar disc disease and a mental health condition such as anxiety, or inflammation of the underside of the kneecap and softening of the cartilage, or ringing in the ears.  Neither is there a relationship between his in-service right foot injury and his current lumbar disc extrusion.  She also found no evidence of record that the Veteran's current lumbar disc extrusion was permanently increased in severity or aggravated by any of his service connected conditions.  

The examiner specifically addressed the November 2007 complaint of the Veteran and stated that if the veteran had a herniated disc at this time, it would be extremely painful to twist his back.  By "no findings" she interpreted this as a negative exam with no positive findings concerning for anything more serious than a soft tissue injury.

As to an April 2009 VA treatment record where the Veteran reported his low back pain was doing well, except that he twisted his back getting out of his car, the examiner noted that pain is finally resolving itself.  She noted that this is almost 3 years after active duty and working 16 hours/day as a State Trooper and farming, less likely due to active military service ending 3 years prior.

As to an August 2009 VA treatment record stating that the Veteran reported his low back pain started in service, that he was involved in blasts, and that he had not recently reinjured the back, the examiner observed a June 2000 PT note referenced that the Veteran reported low back pain returned and much more aggravating than when previously addressed by this therapist.  She noted that he stated the pain began when he was searching a car over the weekend.  

As to his previous reports of a history of back pain, she observed there are no diagnoses in service related to any neck or back conditions.  His current diagnoses are herniated discs in both neck and low back, not incurred while in service.  

She concluded with the following:  

It is acknowledged that the veteran served in combat for 3 tours & that medical personnel would not be accessible to deal with every injury incurred. However, as a medical examiner a nexus is required to establish that a given condition had its onset during active duty. It is not medically ethical to use only subjective evidence for the establishment of service connection.

The preponderance of evidence supports that more than likely his years of working full time physical jobs as a State trooper since 2003 plus what the veteran says is another full-time job of daily farming, plus his history of construction & landscaping work over 20 years, cumulatively contributed to his current lumbar condition of disc herniation with radiculopathy, rather than undocumented back injuries while on active duty for 29 months, 7 years ago.

The preponderance of the evidence indicates that the Veteran's lumbar spine disorder was not incurred during service, a chronic lumbar spine disorder did not develop within one year of the September 2006 discharge from service and is not otherwise related to service or service-connected disability.  Indeed, the earliest post-service documentation of the disorder is over a year after separation from service.  The 2017 medical opinion evidence, which accepted the Veteran's assertions as to the incident in service, is wholly against the claim.  Post service, back problems were denied in 2006 records, and complaints are documented from over a year following separation, this does not show chronic disability until over a year following service.  

Certainly the Board takes note of the fact the Veteran was in combat and his assertions as to the incident in service are accepted.  It also notes that he has consistently maintained, since filing the claim in August 2009, that he has had low back pain since the injury in service.  It is reasonable that the Veteran experienced actue episodes of back strain while performing rigorous military duties and rigorous work as a state trooper and farmer.  The Board has weighed the assertions as to the ongoing nature of the back pain following service, and concludes they are less probative than the medical evidence.  The primary reason for this is that the physician who reviewed the claim in 2017 considered the entire record to include all lay statements as to back pain since the initial incident and concluded that the present lumbar spine problems are not related to service.  Here, it is significant that the opinion in 2017 specifically finds the reports of continuous back pain to be contradicted by record and also attributes the current condition to an intercurrent cause.  The physician specifically considers the combat experiences and finds the current back problems unrelated to service.  The documented evidentiary record is not inconsistent with this finding.  

As the 2017 opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

The VA opinion is of more probative value than the lay statements in determining whether there is a nexus between the back disability and the incident in service or that a chronic disorder began during service and manifestations arising from that incident continued unresolved after service.  This does not mean that the Board does not consider and weigh the lay assertions.  To the contrary, the Board has weighed them, and in fact ordered that they be considered by the medical examiner rendering the opinion in 2017.  However, on the issue of whether there was evidence of chronic disease, arthritis, in active service or within the initial post service year, or whether the current back disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  And this evidence preponderates against the notion that a lumbar spine disability was incurred in service, or developed within one year of separation from service or is otherwise related to service to include the incident in Afghanistan.  Indeed, the medical evidence demonstrates an absence of documented disability for the initial year following service as well as medical opinion evidence that is wholly against the claim.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory that the incident in Afghanistan caused the back disability first documented in the medical evidence over a year after service is of significantly less probative weight when compared with the objective record, and the findings by the neutral 2017 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

While the Board accepts the incident as described in Afghanistan, arthritis was not "noted" during service and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  In fact, at the post service comprehensive VA examination in November 2006, the back was not noted as abnormal in any way.  Moreover, the November 2007 complaint in the non-active duty treatment record was examined by a physician with no resultant findings.  He did not have a medically chronic or regulatory chronic low back disability and did not have continuity of symptoms of any of the post service pathology.  

As the preponderance of the evidence is against the claim of service connection for a lumbar spine disorder, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	B.  Cervical

As noted by the Board in the two prior decisions, the Veteran has current cervical spine disability of degenerative joint disease of the cervical spine.  

Service treatment records show that the Veteran hit his right shoulder on a tank hatch while training at Fort Stewart in July 2001.  He received emergency leave to address the injury at that time.  The Veteran as maintained since he filed his claim in August 2009 that he hurt his neck at that time, and the current cervical spine disorder is a result.  There is no treatment for the neck in the service treatment records.  

VA examination of the neck in November 2009 resulted in no diagnosis.  X-rays were normal.  The examiner found insufficient evidence to warrant a diagnosis of any acute or chronic disorder or residuals thereof.  

VA examination in August 2010 showed a diagnosis of cervical spine degenerative joint disease and degenerative disc disease.  

In previous remands, the Board found that medical opinions were not adequate because they were based on inaccurate review of the service records regarding the occurrence of an injury in 2001 and again in combat in 2006.   

The report of the DBQ dated in March 2017 also addressed the cervical spine disorder claim.  As to whether the Veteran's cervical spine disorder was caused by the July 2001 incident at Fort Stewart, the examiner found it was not.  The rationale was as follows:

There is no evidence of a cervical spine disorder occurring in service. No documentation was found regarding an injury at Fort Stewart in 2001. According to his DD214s, he was NOT on active duty in 2001. If in fact the veteran had a neck injury, it was acute & transitory since there are no records during his later 2 active duty periods in which he complained of continuing neck problems that inhibited his ability to perform his military duties & go on subsequent missions. He was seen at Fort Stewart for other unrelated medical injuries & had the opportunity to discuss neck issues with the medical personnel, but no complaints regarding his neck were noted. 

Furthermore, there is no evidence of neck pain after release from active duty. No mention of neck pain was made in any of his VA medical notes until 2010, 4 years after active duty release, in a 2010 PT note when he was being treated for his back, he says he was struck on the head during a motor vehicle accident several years ago." Of note, after active duty release the veteran returned to his full time occupation as a State Trooper, along with working "7 hours per day on his and/or his parents' farm...(per 1/27/2014 C&P exam note), building a roof...constructing a pole barn (10/2/2006 VA ER note), & "...farm/construction work (11/14/2006 note), "...using a chain saw..."(1/16/2009 note). 

The veteran had opportunities while in service to document any neck condition incurred during his combat times, but there is no mention of a chronic neck condition or a neck disability during or shortly after service.  

Similarly, the examiner found that the current cervical spine disorder was not was caused by any of the Veteran's above-noted combat incidences while stationed in Southwest Asia.  She emphasized that the current neck condition did not begin in service.  She noted also that in combat he certainly may have incurred acute and transitory soft tissue cervical strains which apparently resolved, since he was able to carry on in various missions throughout his time on active duty.  She found it surprising that there was no documentation that he ever complained to the appropriate personnel over his periods of active duty.  She noted no work up, X-rays or treatment for the neck was ever done, despite his being seen at Fort Stewart after the 2001 episode for other medical problems.  Four medical notes were found in 2006 and 2007, all silent for any neck condition.  She also noted that there was continuity of care for neck problems after active service, and observed no mention of neck pain was made in any of his VA medical notes until 2010, 4 years after active duty release, in a 2010 PT note where Veteran says he was struck on the head during a motor vehicle accident several years ago.  She also noted that, after active duty release, the Veteran returned to his full time occupation as a State Trooper, along with working "7 hours per day on his and/or his parents' farm...(per 1/27/2014 C&P exam note), building a roof...constructing a pole barn (10/2/2006 VA ER note), and "...farm/construction work (11/14/2006 note), "...using a chain saw..." (1/16/2009 note).

Additionally, the examiner found that there was no medical or physiologic relationship between the cervical spine disorder and any of the service-connected disorders.  Also, the found no evidence that the cervical spine disorder was aggravated by these disorders.  

She noted that the Veteran served three tours of active duty totaling 29 months and never mentioned any neck problems stemming from a 2001 tank accident in service. She noted he was physically able to complete two subsequent active duty periods with no mention of a neck condition.  She observed that while the Veteran has been followed at the VA since 2006, there was no mention of neck pain until 2010, four years after completion of his last tour of active duty and nine years after the 2001 tank injury.  There saw no continuity of symptoms either during active duty or shortly after service.  She noted he was actually working 2 full-time jobs, one as a farmer, the other as a State Trooper.

She concluded with the following:  

The veteran has a current diagnosis of degenerative arthritis & herniated disc of the cervical spine. According to Causes of Osteoarthritis & Spinal Arthritis (http: //www. spine-health. com) "Risk Factors for Spinal Arthritis": ...People with jobs that require repetitive, and particularly heavy, motion have been found to be at greater risk(for spinal arthritis). Other known risk factors for developing spinal arthritis include...steady and advanced aging of spinal structures, beginning in the 30s, often work-related."

The preponderance of evidence supports that more than likely his years of working full time physical jobs as a State trooper since 2003 plus what the veteran says is another full-time job of daily farming, plus his history of construction & landscaping work over 20 years, cumulatively caused his current cervical condition of disc herniation with arthritis, rather than an undocumented neck injury early in service some 16 years ago.

The preponderance of the evidence indicates that the Veteran's cervical spine disorder was not incurred during service, did not develop within one year of the September 2006 discharge from service and is not otherwise related to service.  Indeed, the earliest post-service documentation of the disorder is several years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The 2017 medical opinion evidence, which accepted the Veteran's assertions as to the incident in service, is wholly against the claim.  Post service, cervical problems documented from at earliest in 2010, this does not show chronic disability until over a year following service.  

For the same reasons stated above, the Board finds the 2017 VA examiner's opinion of significant probative value.  The VA opinion is of more probative value than the lay statements in determining whether there is a nexus between the back disability and the incident in service.  Again, the Board has weighed the Veteran's assertions, and in fact ordered that they be considered by the medical examiner rendering the opinion in 2017.  However, on the issue of whether there was evidence of chronic disease, arthritis, in active service or within the initial post service year, or whether the current cervical spine disability is otherwise related to service, the medical opinion evidence is more probative because it is rendered by a neutral medical professional who considered the reported history.  Again, it is significant that the opinion in 2017 specifically finds the reports of continuous neck pain to be contradicted by record and also attributes the current condition to an intercurrent cause.  And this evidence preponderates against the notion that a cervical spine disability was incurred in service, or developed within one year of separation from service or is otherwise related to service or service-connected disability.  Indeed, the medical evidence demonstrates an absence of documented disability for the initial year following service as well as medical opinion evidence that is wholly against the claim.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theories are of significantly less probative weight when compared with the objective record, and the findings by the neutral 2017 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Additionally, cervical spine arthritis was not "noted" during service and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  In fact, at the post service comprehensive VA examination in November 2006, noted no problems with the cervical spine.  He did not have a medically chronic or regulatory chronic cervical spine disability and did not have continuity of symptoms of any of the post service pathology.  

As the preponderance of the evidence is against the claim of service connection for a cervical spine disorder, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


